Order modified by striking out the paragraphs thereof numbered 1, 2 and 4, upon the ground that the order seeks to compel defendant to give its evidence in support of its *947defenses, rather than to inform plaintiff of the nature of defendant’s claim, The paragraph of the order numbered 3 is modified by adding thereto the words “or upon general conduct of the parties and admissions or declarations of plaintiff respecting the same.” As so modified the order is affirmed, without costs to either party as against the other. Jenks, P. J., Hirschberg, Burr, Woodward and Rich, JJ., concurred.